         Case 2:21-cv-01332-KSM Document 11 Filed 04/28/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ROYAL WATER DAMAGE RESTORATION,
 INC., As Assignee of Matthew and Amanda Van              CIVIL ACTION
 Nostrand,

        Plaintiff,                                        NO. 21-1332-KSM

        v.

 LIBERTY MUTUAL INSURANCE
 COMPANY,

        Defendant.


                                                ORDER

       AND NOW, this 28th day of April, 2021, having considered the parties’ Stipulation and

Agreement to Remand (Doc. No. 10), and finding that the Court lacks subject matter jurisdiction

over this case, it is ORDERED that pursuant to 28 U.S.C. § 1447(c), this action is REMANDED

to the state court from which it was removed.

IT IS SO ORDERED.

                                                   /s/Karen Spencer Marston

                                                   KAREN SPENCER MARSTON, J.
